Case 2:16-cv-00741-RWS Document 377 Filed 05/15/20 Page 1 of 3 PageID #: 7809




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                             §
UNILOC USA, INC., et al.,                    §
     Plaintiffs,                             §       Case No. 2:16-cv-00741-JRG
                                             §             LEAD CASE
                                             §
v.                                           §       Case No. 2:16-cv-00858-JRG
                                             §
BIG FISH, INC.,                              §
      Defendant.                             §
                                             §


     JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT

       Plaintiffs Uniloc USA, Inc., and Uniloc Luxembourg, S.A. (together, “Uniloc”), and

Defendant, Big Fish Games, Inc. (“Big Fish Games”) (together, the “parties”) hereby notify the

Court that all matters in controversy between the parties have been settled in principle. As such,

the parties jointly move to stay for 30 days (i.e., up to and including Monday, June 14, 2020) all

unreached deadlines in the Court’s 6th Amended Docket Control Order (Dkt. 370) so that

appropriate dismissal papers may be submitted. If any issues arise in formalizing settlement

papers, the parties agree to submit such issues to the Court for final resolution. The parties will

notify the Court by email of the general terms and amount of their confidential settlement pursuant

to the Court’s Standing Order. A proposed order for the joint motion is attached.



Dated: May 15, 2020                          Respectfully submitted,

                                             /s/ Kevin Gannon
                                             Paul J. Hayes
                                             Kevin Gannon
                                             PRINCE LOBEL TYE LLP
                                             One International Place, Suite 3700
Case 2:16-cv-00741-RWS Document 377 Filed 05/15/20 Page 2 of 3 PageID #: 7810




                                   Boston, MA 02110
                                   Tel: (617) 456-8000
                                   Email: phayes@princelobel.com
                                   Email: kgannon@princelobel.com

                                   Edward R. Nelson III
                                   ed@nelbum.com
                                   Texas State Bar No. 00797142
                                   Anthony M. Vecchione
                                   anthony@nelbum.com
                                   Texas State Bar No. 24061270
                                   NELSON BUMGARDNER PC
                                   3131 West 7th Street, Suite 300
                                   Fort Worth, TX 76107
                                   Tel: (817) 377-9111
                                   Fax: (817) 377-3485

                                   ATTORNEYS FOR THE PLAINTIFFS


                                   s/ Douglas F. Stewart

                                   Douglas F. Stewart
                                   Washington State Bar No. 34068
                                   Jared D. Schuettenhelm
                                   Washington State Bar No. 46181
                                   BRACEWELL LLP
                                   701 Fifth Avenue, Suite 6200
                                   Seattle, WA 98104
                                   Tel: 206-204-6200
                                   Fax: 800-404-3970
                                   doug.stewart@bracewell.com
                                   jared.schuettenhelm@bracewell.com

                                   David J. Ball
                                   New York State Bar No. 4315099
                                   BRACEWELL LLP
                                   1251 Avenue of the Americas
                                   New York, NY 10020
                                   Tel: 212-508-6100
                                   Fax: 800-404-3970
                                   david.ball@bracewell.com

                                   Timothy R. Geiger
                                   Texas State Bar No. 24078552
Case 2:16-cv-00741-RWS Document 377 Filed 05/15/20 Page 3 of 3 PageID #: 7811




                                           BRACEWELL LLP
                                           711 Louisiana, Suite 2300
                                           Houston, Texas 77002
                                           Tel: 713-223-2300
                                           Fax: 800-404-3970
                                           tim.geiger@bracewell.com

                                           ATTORNEYS FOR DEFENDANT BIG FISH
                                           GAMES, INC.




                                CERTIFICATE OF SERVICE

       I certify that all counsel of record who have consented to electronic service are being
served with a copy of this document via the Court’s CM/ECF system per Local Rule CV-5(a)(3)
on May 15, 2020.

                                           /s/     Michael J. Ercolini
                                                   Michael J. Ercolini
